Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted December 23, 2021 is acknowledged.
Double Patenting Rejections
Claims 10, 34, 36-41 and 43-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9-11,14 and 15 of U.S. Patent No. 9,278,096 (‘096) in view of Artigas et al. (European Neuropsychopharmacology, 2009, vol. 19, pp.s426-S427) and Moore et al. (WO 2009062517 Al), and in further view of  Sramek et al. (Generalized anxiety disorder, treatment option,” Drugs, 2002 Vol. 62, No. 11, pp 1635-1648).
Patent ‘096 claims a method of treating depression and anxiety comprising administering 1[2-(2,4-dimethylphenylsulfanyl)phenyl]piperazine or a pharmaceutically acceptable salt to a patient in need thereof, wherein said patient has previously received medication or is still receiving it for the treatment of said disease which medication was ceased or reduced due to sleep or sexually related adverse events (see claim 28). The patient is administered between about 1 -50 mg or 1 -20 mg per day (see claims 36 and 37)
‘096 does not teach treatment for more than 12 weeks; wherein the medication or serotonin re-uptake inhibitor (i.e. SRI, claim 40) is ceased due to weight related adverse events and wherein administration is not associated with weight gain (claim 10, 40); the HBr salt of the compound (claims 34, 36, 41, and 43-46); the administration is in a daily dose range of 2 mg to 40 mg (claims 10 and 40), 5 mg, 10 mg, 15 mg or 20 mg (claims 36-39 and 43-46).
Artigas et al. teach the treatment of major depression after 6 weeks of administration of 5 mg or 10 mg doses given once daily Lu AA21004 (1 [2-(2,4-dimethylphenylsulfanyl)phenyl]piperazine hydrobromide) wherein there was no relevant changes in weight (see methods and results).
Moore et al. teach 1[2-(2,4-dimethylphenylsulfanyl)phenyl]piperazine and salts thereof is useful for the treatment of depression, anxiety and obesity for example (see page 11, lines 10, 13 and 30). The compound is useful as a second line treatment for patients who cannot use other drugs, such as other antidepressants such as noradrenaline/serotonin reuptake inhibitors and SSRI drugs due to sleep or sexually related adverse events. The patient to be treated has received another medication for depression or is still receiving it, which medication has ceased or reduced due to sleep or sexually related adverse events (see page 11, first paragraph).
To one of ordinary skill in the art at the time of the invention would have found it obvious to provide long term treatment (more than 12 weeks) of depression to a patient population wherein the previous medication , such as SRI drugs, for depression is ceased due to weight related adverse events; the HBr salt; wherein administration is not associated with weight gain; and wherein the administration is in a daily dose range of 2 mg to 40 mg (claims 10 and 40), 5 mg, 10 mg, 15 mg or 20 mg (claims 36-39 and 43-46) because of the following: 1) 780 teaches the treatment of depression with the same compound and pharmaceutical salts between the range of about 1-50 mg or 1-20 mg per day; 2) Artigas et al. teach that the HBr salt of the same compound administered 5 mg or 10 mg doses daily is effective in treating depression wherein there is no relevant changes in weight after 6 weeks; 3) Moore et al. teach 1 [2-(2,4-dimethylphenylsulfanyl)phenyl]piperazine and salts thereof is useful for the treatment of depression and obesity for example (see page 11, lines 10,13 and 30), and 4) Moore et al. 
With regard to the limitation of wherein administration is not associated with weight gain, since the method step of administering the active compound is performed in the claims for the same indication (depression), the property of not associated with weight gain is thus met. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case or either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Products of identical chemical composition cannot have mutually exclusive properties. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Further, Moore et al. teach that the same compound has a unique pharmacological profile with an unexpectedly favorable safety profile thereof is useful for the treatment of depression and obesity for example (see page 11, lines 1 -30). Moore et al. also teaches that the compound is useful as a second line treatment for patients who cannot use other drugs, such as other antidepressants such as noradrenaline/serotonin reuptake inhibitors and SSRI drugs due to sleep or sexually related adverse events. Thus, since the claimed compound has already demonstrated its use in the treatment of depression when other anti-depressants such as noradrenaline/serotonin reuptake inhibitors or SSRIs give adverse effects, one skilled in the art would be motivated to try the claimed compound for long-term depression in the case of averting the adverse side effect of weight gain found in some noradrenaline/serotonin reuptake inhibitors or SSRI long-term 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the method as discussed above for treatment of generalized anxiety disorder (GAD), particularly, in patients who have depression disorders. 
A person of ordinary skill in the art would have been motivated to use the method as discussed above for treatment of generalized anxiety disorder (GAD), particularly, in patients who have depression disorders because GAD has been known to frequently occurs with other mood disorders, in particular depression and has been known to be treated similarly with antidepressants.   
2) Claims 10, 34, 36-41 and 43-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7 of U.S. Patent No. 8,969,355 (‘355) in view of Artigas et al. (European Neuropsychopharmacology, 2009, vol. 19, pp.s426-S427) and Moore et al. (WO 2009062517 Al) and in further view of  Sramek et al. (Generalized anxiety disorder, treatment option,” Drugs, 2002 Vol. 62, No. 11, pp 1635-1648) .
Patent ‘355 claims a method of treating depression, major depressive disorders, anxiety, general anxiety disorder, etc. comprising administering crystalline 1 [2-(2,4-dimethylphenylsulfanyl)phenyl]piperazine hydrobromide salt.
‘355 does not teach treatment for more than 12 weeks; wherein the patient has previously received medication or is still receiving medication for the treatment of depression and the medication is ceased or has to be ceased due to weight gain (claim 10); the administration is in a daily dose range of 2 mg to 40 mg (claims 10 and 40), 5 mg, 10 mg, 15 mg or 20 mg (claims 36-39 and 43-46).
Artigas et al. teach the treatment of major depression after 6 weeks of administration of 5 mg or 10 mg doses given once daily Lu AA21004 (1 [2-(2,4-dimethylphenylsulfanyl)phenyl]piperazine hydrobromide) wherein there was no relevant changes in weight (see methods and results).
Moore et al. teach 1[2-(2,4-dimethylphenylsulfanyl)phenyl]piperazine and salts thereof is useful for the treatment of depression and obesity for example (see page 11, lines 10, 13 and 30). The compound is useful as a second line treatment for patients who cannot use other drugs, such as other antidepressants such as noradrenaline/serotonin reuptake inhibitors and SSRI drugs due to sleep or sexually related adverse events. The patient to be treated has received another 
The Examiner would like to note that in the instant application, the crystalline form of the hydrobromide salt is preferred (see page 5, third paragraph).
To one of ordinary skill in the art at the time of the invention would have found it obvious to provide long term treatment (more than 12 weeks) of depression to a patient population wherein the previous medication , for depression is ceased due to weight related adverse events; the HBr salt; wherein administration is not associated with weight gain; and wherein the administration is in a daily dose range of 2 mg to 40 mg (claims 10 and 40), 5 mg, 10 mg, 15 mg or 20 mg (claims 36-39 and 43-46) because of the following: 1) 780 teaches the treatment of depression with the same compound and pharmaceutical salts between the range of about 1-50 mg or 1-20 mg per day; and 2) Artigas et al. teach that the HBr salt of the same compound administered 5 mg or 10 mg doses daily is effective in treating depression wherein there is no relevant changes in weight after 6 weeks; 3) Moore et al. teach 1 [2-(2,4-dimethylphenylsulfanyl)phenyl]piperazine and salts thereof is useful for the treatment of depression and obesity for example (see page 11, lines 10,13 and 30), and 4) Moore et al. teach that the compound is useful as a second line treatment for patients who cannot use other drugs, such as other antidepressants such as noradrenaline/serotonin reuptake inhibitors and SSRI drugs.
With regard to the limitation of wherein administration is not associated with weight gain, since the method step of administering the active compound is performed in the claims for the same indication (depression), the property of not associated with weight gain is thus met. Where the claimed and prior art products are identical or substantially identical in structure or and obesity for example (see page 11, lines 1 -30). Moore et al. also teaches that the compound is useful as a second line treatment for patients who cannot use other drugs, such as other antidepressants such as noradrenaline/serotonin reuptake inhibitors and SSRI drugs due to sleep or sexually related adverse events. Thus, since the claimed compound has already demonstrated its use in the treatment of depression when other anti-depressants such as noradrenaline/serotonin reuptake inhibitors or SSRIs give adverse effects, one skilled in the art would be motivated to try the claimed compound for long-term depression in the case of averting the adverse side effect of weight gain found in some noradrenaline/serotonin reuptake inhibitors or SSRI long-term treatment. Additionally, Artigas et al. teach that the HBr salt of the same compound administered 5 mg or 10 mg doses daily is effective in treating depression wherein there is no relevant changes in weight after 6 weeks. Particularly, since Artigas demonstrated the compounds success in treating short-term depression without weight gain, one skilled in the art would be motivated to try long-term treatment of depression. Thus, one skilled in the art would be motivated to try to provide treatment of depression after 6 weeks to the claimed patient population without weight gain. As to claims 52-56 and 62-66, reciting treating generalized anxiety, note, Sramek et al. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the method as discussed above for treatment of generalized anxiety disorder (GAD), particularly, in patients who have depression disorders. 
A person of ordinary skill in the art would have been motivated to use the method as discussed above for treatment of generalized anxiety disorder (GAD), particularly, in patients who have depression disorders because GAD has been known to frequently occurs with other mood disorders, in particular depression and has been known to be treated similarly with antidepressants.   
Claims 10, 34, 36-41 and 43-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9-11,14 and 15 of U.S. Patent No. 9,278,096 (‘096) in view of Artigas et al. (European Neuropsychopharmacology, 2009, vol. 19, pp.s426-S427) and Moore et al. (WO 2009062517 Al), and in further view of  Sramek et al. (Generalized anxiety disorder, treatment option,” Drugs, 2002 Vol. 62, No. 11, pp 1635-1648) for reasons discussed above, and in further view of EU clinical trial 2007-000905-31 protocol .
The clinical trials titled  “A long term open label, flexiable dose, extension study evaluationg the safety and tolerability of Lu AA21004 in patients with Major Depressive Disorder” was set forth for treating patients with major depression disorder with LU AA21004 or 1-[2-(2,4-Dimethyl-phenylsulfanyl)-phenyl]-piperazine-hydrobromide tablet (5 mg or 10 mg daily) over a period of 52 weeks. See, the entire document.
The disclosed trial protocol would have reinforced the argument that it would have been obvious to trial a long term therapy as herein defined after the 6 week therapy showed promising data. It would have been obvious to treat a patient population with vortioxetine hydrobromide salt for a period over 12 week or more, such as 52 weeks, wherein the patient has previously received medication or is still receiving medication such as a known serotonin reuptake inhibitor for the treatment of depression wherein the medication is ceased due to weight related adverse events as long term therapy has been proposed.
Claims 10, 34, 36-41 and 43-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7 of U.S. Patent No. 8,969,355 (‘355) in view of Artigas et al. (European Neuropsychopharmacology, 2009, vol. 19, pp.s426-S427) and Moore et al. (WO 2009062517 Al) and in further view of  Sramek et al. (Generalized anxiety disorder, treatment option,” Drugs, 2002 Vol. 62, No. 11, pp 1635-1648) ), .
The clinical trials titled  “A long term open label, flexible dose, extension study evaluationg the safety and tolerability of Lu AA21004 in patients with Major Depressive Disorder” was set forth for treating patients with major depression disorder with LU AA21004 or 1-[2-(2,4-Dimethyl-phenylsulfanyl)-phenyl]-piperazine-hydrobromide tablet (5 mg or 10 mg daily) over a period of 52 weeks. See, the entire document.
The disclosed trial protocol would have reinforced the argument that it would have been obvious to trial a long term therapy as herein defined after the 6 week therapy showed promising data. It would have been obvious to treat a patient population with vortioxetine hydrobromide salt for a period over 12 week or more, such as 52 weeks, wherein the patient has previously received medication or is still receiving medication such as a known serotonin reuptake inhibitor for the treatment of depression wherein the medication is ceased due to weight related adverse events as the long terms therapy has been proposed.
Claim Rejections - 35 USC §103
Claims 10, 34, 36-41 and 43-51, 57-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Artigas et al. (European Neuropsychopharmacology, 2009, vol. 19, pp.s426-S427) in view of Moore et al. (WO 2009062517 Al) and in further view of Cassano et al. (“Tolerability Issues During Long-Term Treatment with Antidepressants,” Annals of Clinical Psychiatry 2004, Vol. 16, pp 15-25, of record), Moret et al. (2007, psy-world.com, pp. 1 -21, of record) and  Papakostas (cited by Applicant; J. Clin. Psych. 2007, 68, suppl 10, 11, of record).
Artigas et al. teach the treatment of major depression after 6 weeks of administration of 5 mg or 10 mg doses given once daily Lu AA21004 (1 [2-(2,4-
Artigas et al. does not teach wherein the medication or serotonin re-uptake inhibitor (i.e. SRI, claim 40) is ceased due to weight related adverse events and wherein administration is not associated with weight gain (claim 10, 40); the HBr salt of the compound (claims 34, 36, 41, and 43-46); the administration is in a daily dose range of 2 mg to 40 mg (claims 10 and 40), 5 mg, 10 mg, 15 mg or 20 mg (claims 36-39 and 43-46).
Moore et al. teach 1[2-(2,4-dimethylphenylsulfanyl)phenyl]piperazine (aka. Vortioxetine) and its salt, HBr salt in particular, were found to have SERT inhibition, 5-HT3 antagonism and 5-HT1A agonism, and have a unique pharmacological profile with an unexpectedly favorable safety profile that is useful for the treatment of depression, various anxiety disorders, and obesity for example (see page 11, lines 1 -30). The daily dose is usually in the range of 1-20 mg, particular mention is made of daily doses 2.5, 5, 10, 15, 20 mg. See, page 16, lines 19-24.  Moore et al. teach a tablet of vortioxentine hydrobromide. The tablet may comprise 2.5, 5, 10, 20, 25, 30, 40, 50, 60, 80 mg of the free base of vortioxentine. See, page 17 bridging to page 18.  The compound is useful as a second line treatment for patients who cannot use other drugs, such as other antidepressants such as noradrenaline/serotonin reuptake inhibitors or SSRI drugs due to sleep or sexually related adverse events. The patient to be treated has received another medication for depression or is still receiving it, which medication has ceased or reduced due to sleep or sexually related adverse events (see page 11, first paragraph).
Moret et al. (2007, psy-world.com, pp. 1 -21) teach that the adverse event of weight gain in long-term treatment is less of a problem for SSRIs than that caused by other antidepressants (see page 11, weight gain).  Specifically, Moret states the following "
11. Weight gain
When used for 6 months or less, SSRIs are not likely to cause weight gain and opinions vary as to whether they cause weight gain when used: for one year or longer (Deshmukh end Franco, 2003). Paroxetine may be more likely than other SSRIs to cause weight gain during both short-term or long-term treatment (Pae and Patkar, 2007), However this adverse event induced by the SSRIs is less of a problem than that caused by other recent antidepressants such as mirtacapineilaimer -M aL 2006) and many older antidepressants (tricyclics and monoamine oxidase inhibitors) (Cassano and Fava, 2004).” (see page 11). 
Papakostas (cited by Applicant; J. Clin. Psych. 2007, 68, suppl 10, 11) teaches in figure 2 (the same figure pointed out by Appellants) that the majority of patients did not experience weight gain following 1 year of treatment. More specifically, the average number of patients that experienced weight gain after 1 year of treatment with mirtazapine, fluoxetine, sertraline, paroxetine, citalopram, escitalopram, venlataxine, bupropion and nefazodone was 17%. Thus, an average of 83% (i.e. majority) of patients do not experience weight gain with long term treatment of SSRIs.
Cassano indicates that within the SSRI class, weight gain associated with long-term therapy affects a minority of patients, and the rate of weight gain among patients varies from agent to agent. Specifically, Cassano reports that after six months of therapy, the rate of significant weight gain was approximately 25% for paroxetine, 8% for fluoxetine, and 4% for sertraline. Cassano also recognizes that while weight gain is a “relatively common side effect of chronic treatment, in some studies the occurrence of these long-term side effects was similar in placebo-treated patients.” Id. (indicating that “significant (i.e., >7% of body weight) weight gain 
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to provide treatment of depression or anxiety, particularly, major depressive disorder, above 12 weeks or more to a patient population wherein the patient has previously received medication or is still receiving medication such as a known serotonin reuptake inhibitor for the treatment of depression wherein the medication is ceased due to weight related adverse events because of the following: 1) Artigas et al. teach that the HBr salt of the same compound administered 5 mg or 10 mg doses daily is effective in treating depression wherein there is no relevant changes in weight after 6 weeks; and 2) Moore et al. teach 1 [2-(2,4-dimethylphenylsulfanyl)phenyl]piperazine and salts thereof is useful for the treatment of depression, anxiety  and obesity for example in patients previously receiving treatment for depression and needed to stop due to the adverse reaction such as reduced sleep or a sexually related adverse event to an anti-depressant such as a noradrenaline/serotonin reuptake inhibitors or SSRI (see page 11, lines 10,13 and 30). Thus, one skilled in the art would be motivated to try a drug that has demonstrated to treat depression without weight gain and treats obesity in the patient population claimed.
With regard to the limitation of wherein administration is associated with little or no weight gain, since the method step of administering the active compound is performed in the claims for the same indication (depression), the property of not associated with weight gain is thus met. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case or either anticipation or obviousness has been established. Thus, the claiming of In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product. Further, Moore et al. teach that the same compound has a unique pharmacological profile with an unexpectedly favorable safety profile thereof is useful for the treatment of depression and obesity for example (see page 11, lines 1 -30). Thus, since the claimed compound has already demonstrated its use in the treatment of depression when other anti-depressants such as SSRIs or noradrenaline/serotonin reuptake inhibitors give adverse effects, one skilled in the art would be motivated to try the claimed compound for long-term depression in the case of averting the adverse side effect of weight gain found in some SRI or SSRI long-term treatment. Additionally, Artigas et al. teach that the HBr salt of the same compound administered 5 mg or 10 mg doses daily is effective in treating depression wherein there is no relevant changes in weight after 6 weeks. Particularly, since Artigas demonstrated the compounds success in treating short-term depression without weight gain, one skilled in the art would be motivated to try long-term treatment of depression in the claimed patient population because of the added benefits as taught by Moore et al. Furthermore, for the limitation of the administration of the compound (to a patient) “is associated with little or no weight gain”, the evidence of record indicates that the majority of patients taking long term treatment for depression with serotonin reuptake inhibitors do not experience weight gain, and the claimed compound is not a selective serotonin reuptake 
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to administer 1 [2-(2,4-dimethylphenylsulfanyl)phenyl]-piperazine hydrobromide at the various daily dose recited herein because of the following: 1) Artigas et al. teach that the HBr salt of the same compound administered 5 mg or 10 mg doses daily is effective in treating depression wherein there is no relevant changes in weight after 6 weeks; and 2) It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.). 
Claims 52-56 and 62-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Artigas et al. (European Neuropsychopharmacology, 2009, vol. 19, pp.s426-S427) in view of Moore et al. (WO 2009062517 Al) and in further view of Cassano et al. (“Tolerability Issues During Long-Term Treatment with Antidepressants,” Annals of Clinical Psychiatry 2004, Vol. 16, pp 15-25, of record), .
The teachings of Artigas et al., Moore et al. (WO 2009062517 Al) Cassano et al. Moret et al. and Papakostas have been discussed above, the cited references as a whole, do not teach expressly the treatment of generalized anxiety.
However, Sramek et al. reveals that generalized anxiety disorder (GAD) is a recently defined type of anxiety diagnosed as having at least three (or, in the case of children, just one) of the following symptoms be present for a diagnosis of GAD: restlessness, difficulty concentrating, easy fatigability, irritability, muscle tension and disturbed sleep. See, page 1636. GAD very frequently occurs with other mood disorders, in particular depression which is the most common anxiety-mood comorbidity. Many antidepressants have demonstrated therapeutic efficacy in treating symptoms of anxiety at dose similar to those used for treating major depression. See, page 1642. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the method as discussed above for treatment of generalized anxiety disorder (GAD), particularly, in patients who have depression disorders. 
A person of ordinary skill in the art would have been motivated to use the method as discussed above for treatment of generalized anxiety disorder (GAD), particularly, in patients who have depression disorders because GAD has been known to frequently occurs with other mood disorders, in particular depression and has been known to be treated similarly with antidepressants.   
Claims 10, 34, 36-41 and 43-51, 57-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Artigas et al. (European Neuropsychopharmacology, 2009, vol. 19, pp.s426-S427) in view of Moore et al. (WO 2009062517 Al) and in further view of Cassano et  Moret et al. (2007, psy-world.com, pp. 1 -21, of record) and  Papakostas (cited by Applicant; J. Clin. Psych. 2007, 68, suppl 10, 11, of record) for reasons as discussed above, in further view of EU clinical trial 2007-000905-31 protocol (FI), posted on March 20, 2007.  https://www.clinicaltrialsregister.eu/ctr-search/trial/2007-000905-31/FI.
The teachings of Artigas et al. in view of Moore et al. (WO 2009062517 Al) and in further view of Cassano et al., Moret et al. and  Papakostas have been discussed above. 
The clinical trials titled  “A long term open label, flexiable dose, extension study evaluating the safety and tolerability of Lu AA21004 in patients with Major Depressive Disorder” was set forth for treating patients with major depression disorder with LU AA21004 or 1-[2-(2,4-Dimethyl-phenylsulfanyl)-phenyl]-piperazine-hydrobromide tablet (5 mg or 10 mg daily) over a period of 52 weeks. See, the entire document.
The disclosed trial protocol would have reinforced the argument that it would have been obvious to trial a long term therapy as herein defined after the 6 week therapy showed promising data. It would have been obvious to treat a patient population with vortioxetine hydrobromide salt for a period over 12 week or more, such as 52 weeks, wherein the patient has previously received medication or is still receiving medication such as a known serotonin reuptake inhibitor for the treatment of depression wherein the medication is ceased due to weight related adverse events as the long term therapy has been proposed.
Claims 52-56 and 62-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Artigas et al. (European Neuropsychopharmacology, 2009, vol. 19, pp.s426-S427) in view of Moore et al. (WO 2009062517 Al) and in further view of Cassano et al.  Moret et al. (2007, psy-world.com, pp. 1 -21, of record) and  Papakostas (cited by Applicant; J. Clin. Psych. 2007, 68, suppl 10, 11, of record) for reasons discussed above, and in further view of  Sramek et al. (Generalized anxiety disorder, treatment option,” Drugs, 2002 Vol. 62, No. 11, pp 1635-1648), and in further view of EU clinical trial 2007-000905-31 protocol (FI), posted on March 20, 2007.  https://www.clinicaltrialsregister.eu/ctr-search/trial/2007-000905-31/FI.
The teachings of Artigas et al. in view of Moore et al. (WO 2009062517 Al) and in further view of Cassano et al., Moret et al. Papakostas and Sramek et al. have been discussed above. 
The clinical trials titled  “A long term open label, flexiable dose, extension study evaluationg the safety and tolerability of Lu AA21004 in patients with Major Depressive Disorder” was set forth for treating patients with major depression disorder with LU AA21004 or 1-[2-(2,4-Dimethyl-phenylsulfanyl)-phenyl]-piperazine-hydrobromide tablet (5 mg or 10 mg daily) over a period of 52 weeks. See, the entire document.
The disclosed trial protocol would have reinforced the argument that it would have been obvious to trial a long term therapy as herein defined after the 6 week therapy showed promising data. It would have been obvious to treat a patient population with vortioxetine hydrobromide salt for a period over 12 week or more, such as 52 weeks, wherein the patient has previously received medication or is still receiving medication such as a known serotonin reuptake inhibitor for the treatment of depression wherein the medication is ceased due to weight related adverse events, as the long term therapy have been proposed.
Response to the Arguments

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references and to reach each and every limitations as recited in the claims, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teachings, suggestion and motivation are found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Particularly, the prior art as a whole teach that vortioxetine as a new SSRI drug have shown promising pharmacological properties and there is no evidence or consensus that long term SSRI  treatment would lead to clinically significant weight gain. Vortioxetine has been particularly known for secondary line treatment for those patients who has severe side effect issue with other known anti-depressant drug.  One of ordinary skill in the art, possessing the knowledge, would have been motivated to switch to vortioxetine for patients treated with other anti-depressant and having weight gain with a reasonable expectation that the switch to vortioxetine would maintain the anti-depressant and/or anti-anxiety treatment and ameliorate the side effect caused by other antidepressant, including weight gain issue. More particularly, as discussed on the record, the side effects, including weight gain is more of a drug specific issue than a mechanism specific issue. Thus, switch to a new drug would have been expected to resolve the issue of the known drugs. 
With respect to the teachings of Artigas and clinical Trial ‘423, applicant contend that the since references expressly exclude patients who previously received psychoactive medication or were still receiving psychoactive medication at the time of the study, the references would have not suggested the treatment of patients has previously received medication or is still receiving medication for the treatment of depression or anxiety” as required in claimed invention. The arguments are not tenable. One of ordinary skill in the art would have understand that the “Exclusion Criteria” set forth in the study mainly for reducing any interfering factors that may affect the outcome of the therapy and thus alter the real therapeutic effect of tried drug. There is no suggestion that the drug would not be effective on patient who have previously taken other psychoactive medication. In Fact the exclusion criteria merely require to exclude those patients who used any psychoactive medication 2 weeks prior to screen and during the study. There is no general exclusion of any patients who has previously take psychoactive medication. The exclusion is for better evaluation of the results of the trial and provide no teaching that the medication would not be useful for treating patients who has previously used other psychoactive medication. 
Applicants particularly argue that the cited references do not teach or suggest the patients being treated has weight gain issue due to treatment with other anti-depressant and argue that the particular adverse event, sleep disorders and sexually related disorders are irrelevant to weight gain. The arguments are not probative. First, the weight gains as adverse event related to long term treatment of depression, those not as common as sleep disorder and/or sexually related disorder, has been known in the art. The weight-gain adverse effect in long term treatment of 
Applicants further contend that there is no predictability or reasonable expectation of success, particularly, in the aspects of no clinically significant weight gain with long term treatment of vortioxetine, particularly for those patients population as defined in the claim, and the prior art would have not predict or suggest such benefit. The arguments are not persuasive. As discussed in prior office action, none of the cited references teach or suggest that patients having weigh gain as side effect toward a particular antidepressant would have similar side effect to any other antidepressant, regardless of the underline mechanism of antidepressants. To the contrary, the prior art have fairly suggested that the side effect is drug specific, not population specific, See, e.g., Cassano et al., which shows that different antidepressants cause different rate Moore also teaches that the compound is useful as a second line treatment for patients with depression who cannot use other drugs, such as other antidepressants such as SSRI drugs due to sleep or sexually related adverse events. none of the cited references teach or suggest that patients having weigh gain as side effect toward a particular antidepressant would have similar side effect to any other antidepressant, regardless of the underline mechanism of antidepressants. To the contrary, the prior art have fairly suggested that the side effect is drug specific, not population specific, See, e.g., Cassano et al., which shows that different antidepressants cause different rate of side effects, including weight gain, and in some case, the rate of weight gain is no more than that of placebo. Thus, one of ordinary skill in the art would have no expectation that the rate of side effect to a new antidepressant in the subpopulation be much different from the general population. Applicants  have contend that there are about 17% of patient population who experienced weight gain with long-term SSRI treatment. Further, citing Papakostas declaration II, applicants assert that “the subset  of patients who do not experience long-term weight gain with SSRIs is not encompassed by the pending claims.”  The arguments are not probative. First, the assertion that the weight gain is population specific, not drug specific is contrary to the fact that most patients with weight gain due to paroxetine would not have weight gain with sertraline, both are SSRI. There is no indication that drug with different mechanism of action will affect the same patients population. Furthermore, the Moore also teaches that the compound is useful as a second line treatment for patients with depression who cannot use other drugs, such as other antidepressants such as SSRI drugs due to sleep or sexually related adverse events. Thus, it is known in the art to switch medications when adverse effects occur in patients to another anti-depressant, particularly the claimed compound.  The compounds unique pharmacological profile has an unexpectedly favorable safety profile thereof is useful for the treatment of depression and obesity for example (see page 11, lines 1 -30). Thus, since the claimed compound is not a selective serotonin reuptake inhibitor (SSRI) and has already demonstrated its use in the treatment of depression when other anti-depressants such as SSRIs give adverse effects, one skilled in the art would be motivated to try the claimed compound for long term depression in the case of averting the adverse side effect of weight gain found in some SSRI long-term treatment. Further, there would have been reasonable expectation that switch to a new antidepressant with a distinct mechanism of action from the old one would reduce or eliminate the side effect caused by the old anti-depressant because of the difference of the mechanism of action.
As to the remarks about In re Best and In re Spada, note the issue is not whether the claims are composition claims or method claims. It is about the fact that the properties of a compound cannot be not separated from the compound. “the properties applicant discloses and/or claims are necessarily present” The prior art as  whole have fairly suggest the employment of vortioxetine for long term treatment of depression and/or anxiety disorders. It has Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicants particularly contend that the limitation of “with no clinically significant weight gain” is not inherently, but fail to point out what the particular step required for realizing the benefit, which would have not been obvious. As set forth in the rejections, the claimed method as a whole, including each and every steps recited in claimed method, would have been obvious. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.the teaching, suggestion, and motivation to combine the cited references are found in the cited reference themselves and in the knowledge generally available to one of ordinary skill in the art. Particularly, as teach or suggest in the references, it is a common practice in the art that if one drug cause too much side effect, one switch to another drug, whether it is sleep disorder, weight gain, or others. A reduced side effect would have reasonably expected as a result of the switch. 
Applicants particularly contend that there is no reasonable expectation of “success”
 The examiner respectfully disagrees. The “success” herein would be construed in light of the specification. The application discloses two experiments, treating MDD (12 to 76 weeks) and GAD (20-68 weeks), wherein no indication as to the patients history of drug treatment. The data show vortioxentine administration leads to weight gain in a degree similar to placebo (2.0 to 10.5% of the population with weight gain of 7% or greater).  See, particularly, tables 1-4. Thus, “success” would mean reduced number of patients with weight gain of more than 7%. Such a reduction, i.e., with some patients have less than 7% of weight gain, would have reasonably expected.  
Applicants further contend that the claimed invention is not obvious to try because the claims “are amended to recite that administration of vortioxetine “is associated with no clinically significant weight gain” and the art as a whole would not predict such success as the art is highly unpredictable. The arguments are not persuasive. As it has been well-settled that Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). A reasonable expectation of success is that there are some degree of predictability that would have motivated a skilled artisan to try. The EU trial protocol indicate that there are some predictability that vortioxetine would be suitable for long term treatment without significant adverse effect. It is a reasonable expectation of success that have motivated the skilled artisan to make such a trial. 
Applicants further present five arguments that it would have not been obvious to trials. The arguments have been fully considered, but found unpersuasive.
As to the first arguments, it is note that the statement  “one cannot predict which adverse effect (weight gain, sexual dysfunction, sleep etc.) if any patient will have from taking an antidepressant long term”  does not contradict to “there are some predictability that vortioxetine would be suitable for long term treatment without significant adverse effect.  there is no absolute predictability. Otherwise, there would be no need to trials. Only some reasonable expectation of success is required for a trials.
For the second, arguments, note A clinical trials is a factual indication of a reasonable expectation of success. Otherwise, there would be no TRIALS. As to the remarks about sleep disorder, sexually related side effect. Note, first, Moore fairly suggest to one of ordinary skill in the art the switch to vortioxetine when other psychoactive drug cause side effects as vortioxetine has unique pharmaceutical profile and favorable safety profile. Regarding the fourth arguments that there is no way to predict the net side effect profile of vortioxetine, the examiner note, as discussed above, the prior art as a whole has fairly suggested that weight gain is more of drug specific rather than population specific. One of ordinary skill in the art would have a reasonable expectation that vortioxetine, with the known unique pharmaceutical profile and favorable safety profile, would have reasonably be expected to not cause the weight gain in a patients who have weight gain cause by a completely different drug. For the fifth point, note, a drug known for treating obesity would have not been reasonably expected to cause obesity, particularly, antidepressant related.
As to the remarks about Sramek reference, note, Srameck teaches that patients who have depression disorders because GAD has been known to frequently occurs with other mood disorders, in particular depression and has been known to be treated similarly with 
With regard to the teachings of the 2007 EU trials, the examiner maintains that the trials provides further evidence for supporting the argument of “obvious to trial.” The EU trial protocol set up for up to 52 week trials. As set forth above, 6 week therapy showed promising data. including without weight gain. Possessing such promising data, one of ordinary skill in the art would have been motivated to make a trial for longer term therapy. As discussed above, the exclusion criteria, provide no suggesting or negative teaching that the therapy may not suitable for those patients have been treated with other psychoactive medication. Further, the further step for a longer terms trial for those who has been treated with other psychoactive medication, wherein, the medication is ceased or has to be ceased due to weight gain, is merely the logical result of common sense, as it has been well-settled that "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton," See, Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), which citing KSR Int'l v. Teleflex Inc., 82 USPQ2d. See, also MPEP§2143 E, example 9.
All the Double Patenting Rejections have been maintained essentially for the same reason as discussed above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627